DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third office action on the merits in response to the above identified patent application filed on 08/24/2017. Applicant has amended claim 13. Claims 7-12 remain withdrawn. Claims 1-4 and 13-16 are being examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2020 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "constricting element" in claims 1-3, 7-9 (withdrawn), and 13-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: On paragraph [0016], lines 3-4, “Flow controller 240 includes a series of constricting elements, such as shims 440…” Therefore, “constricting element” shall be interpreted as “shim”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (U.S. 5,996,936).
Regarding claim 1, Mueller teaches the invention as claimed: (Figures 1 and 3-5) a propulsion system (12 – Figures 1 and 3) coupled to a vehicle (10 – Figure 1), the system (12) comprising:
a diffusing structure (the structure of 40, extending from 38b to 40b – Figures 3-5);
a conduit portion (44 – Figures 3-5) configured to introduce to the diffusing structure (40) through a first passage (46c – see also annotated Figure 4 on next page) a primary fluid (34b – Figures 1, 3, and 4) produced by the vehicle (12), wherein the diffusing structure (40) comprises a terminal end (40b – Figure 3) configured to provide egress from the system (12) for the introduced primary fluid (34b);

    PNG
    media_image1.png
    483
    620
    media_image1.png
    Greyscale

a first constricting element (48 – Figures 4 and 5) disposed adjacent a first wall (46b – Figures 3-5), the first passage (46c) being defined by the first wall (46b – Figures 3-5) and the first constricting element (48); and
an actuating apparatus (linear actuator 50 – Figures 3 and 5) coupled to the first constricting element (48) and configured to urge the first constricting element (48) toward the first wall (46b), thereby reducing the cross-sectional area of the first passage (46c) – (Col. 4, ll. 43-48).
Regarding claim 4, Mueller teaches the invention as claimed and as discussed above for claim 1, and Mueller further teaches (Figure 4) a convex surface (46a) coupled to the diffusing structure (40, including 38b), wherein the conduit portion (44) is configured to introduce the primary fluid (34b) to the convex surface (46a) through the first passage (46c – see also annotated Figure 4 above).
Regarding claim 13, Mueller teaches the invention as claimed: (Figures 1 and 3-5) a vehicle (10 – Figure 1) comprising:
a primary-fluid source (Col. 3, ll. 1-2, “inlet air”);
a diffusing structure (the structure of 40, extending from 38b to 40b – Figures 3-5);

a first constricting element (48 – Figures 4 and 5) disposed adjacent a first wall (46b – Figures 3-5), the first passage (46c) being defined by the first wall (46b) and the first constricting element (48); and
an actuating apparatus (linear actuator 50 – Figures 3 and 5) coupled to the first constricting element (48) and configured to move horizontally relative to the first constricting element (48) to urge the first constricting element (48) toward the first wall (46b), thereby reducing the cross-sectional area of the first passage (46c) – (Col. 4, ll. 43-48).
Regarding claim 16, Mueller teaches the invention as claimed and as discussed above for claim 13, and Mueller further teaches (Figure 4) a convex surface (46a) coupled to the diffusing structure (40, including 38b), wherein the conduit portion (44) is configured to introduce the primary fluid (34b) to the convex surface (46a) through the first passage (46c – see annotated Figure 4 on previous page).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (U.S. 5,996,936), in view of Vauchel (U.S. 2010/0192715 A1).
Regarding claim 2, Mueller teaches the invention as claimed and as discussed above for claim 1, and Mueller further teaches (Figure 5) the actuating apparatus (50) comprises:
a first translating component (50a) configured to engage the first constricting element (48) and configured to move translationally; and
a first rotational component (50) coupled to the first translating component (50a) and configured to move rotationally. It is noted that linear actuators typically include rotational components to convert rotational motion into translational motion.
However, Mueller does not explicitly teach that his linear actuator comprises a first rotational component.
Vauchel teaches (Figure 2) a linear actuator (100) comprising a first rotational component (103) for converting rotational motion into translational movement (p. [0071], ll. 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller by including a first rotational component in the linear actuator, 
Regarding claim 3, Mueller, in view of Vauchel as discussed so far, teaches the invention as claimed and as discussed above for claim 2, and Mueller further teaches (Figures 3-5) the conduit portion (44) is further configured to introduce the primary fluid (34b – Figures 3 and 4) to the diffusing structure (40) through a second passage (see annotated Figure 5 on next page), the second passage being defined by a second wall (46b),
the system (12 – Figure 3) further comprises a second constricting element (48a) disposed adjacent the second wall (46b), whereby the actuating apparatus (50) is coupled to the second constricting element (48a – Col. 4, ll. 32-37: the valve 48 may be formed in two halves having separate end flanges) and configured to urge the second constricting element (48a) toward the second wall (46b), thereby reducing the cross-sectional area of the second passage, and
the actuating apparatus (50) further comprises:-8-FOSTER PEPPER PLLC
16579 1111 THIRD AVENUE, SUITE 3000CUSTOMER NUMBER SEATTLE, WASHINGTON 98101-3299PHONE (206) 447-4400 FAx (206) 447-9700a second translating component (output rods 50a) configured to engage the second constricting element (48a) and configured to move translationally;
a second rotational component coupled to the second translating component (50a) and configured to move rotationally. It is noted that linear actuators typically include rotational components to convert rotational motion into translational motion.

    PNG
    media_image2.png
    478
    745
    media_image2.png
    Greyscale

However, Mueller, in view of Vauchel as discussed so far, does not explicitly teach that his linear actuator comprises a second rotational component and a lever element coupled to the first and second rotational components and configured to rotate the first and second rotational components in unison.
Vauchel teaches (Figure 2) a linear actuator (100) comprising a second rotational component (104) for converting rotational motion into translational movement (p. [0071], ll. 1-7) and a lever element (109) coupled to the first (103) and second rotational components (104) and configured to rotate the first (103) and second (104) rotational components in unison.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller, in view of Vauchel as discussed so far, by including a second rotational component in the linear actuator and a lever element coupled to the first and second rotational components and configured to rotate the first and second rotational components in unison, because it was known that linear actuators comprise rotational components for converting rotational motion into translational movement and levers configured to rotate first and second rotational components in unison, as taught by Vauchel (p. [0071], ll. 1-7).
Regarding claim 14, Mueller teaches the invention as claimed and as discussed above for claim 13, and Mueller further teaches (Figure 5) the actuating apparatus (50) comprises:
a first translating component (50a) configured to engage the first constricting element (48) and configured to move translationally; and
a first rotational component (50) coupled to the first translating component (50a) and configured to move rotationally. It is noted that linear actuators typically include rotational components to convert rotational motion into translational motion.
However, Mueller does not explicitly teach that his linear actuator comprises a first rotational component.
Vauchel teaches (Figure 2) a linear actuator (100) comprising a first rotational component (103) for converting rotational motion into translational movement (p. [0071], ll. 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller by including a first rotational component in the linear actuator, because it was known that linear actuators comprise rotational components for converting rotational motion into translational movement, as taught by Vauchel (p. [0071], ll. 1-7).
Regarding claim 15, Mueller, in view of Vauchel as discussed so far, teaches the invention as claimed and as discussed above for claim 14, and Mueller further teaches (Figures 3-5) the conduit portion (44) is further configured to introduce the primary fluid (34b – Figures 3 and 4) to the diffusing structure (40) through a second passage (see annotated Figure 5 on previous page), the second passage being defined by a second wall (46b),
the system (12 – Figure 3) further comprises a second constricting element (48a) disposed adjacent the second wall (46b), whereby the actuating apparatus (50) is coupled to the second constricting element (48a – Col. 4, ll. 32-37: the valve 48 may be formed in two halves having separate 
the actuating apparatus (50) further comprises:-8-FOSTER PEPPER PLLC
16579 1111 THIRD AVENUE, SUITE 3000CUSTOMER NUMBER SEATTLE, WASHINGTON 98101-3299PHONE (206) 447-4400 FAx (206) 447-9700a second translating component (output rods 50a) configured to engage the second constricting element (48a) and configured to move translationally;
a second rotational component coupled to the second translating component (50a) and configured to move rotationally. It is noted that linear actuators typically include rotational components to convert rotational motion into translational motion.
However, Mueller, in view of Vauchel as discussed so far, does not explicitly teach that his linear actuator comprises a second rotational component and a lever element coupled to the first and second rotational components and configured to rotate the first and second rotational components in unison.
Vauchel teaches (Figure 2) a linear actuator (100) comprising a second rotational component (104) for converting rotational motion into translational movement (p. [0071], ll. 1-7) and a lever element (109) coupled to the first (103) and second rotational components (104) and configured to rotate the first (103) and second (104) rotational components in unison.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller, in view of Vauchel as discussed so far, by including a second rotational component in the linear actuator and a lever element coupled to the first and second rotational components and configured to rotate the first and second rotational components in unison, because it was known that linear actuators comprise rotational components for converting rotational motion into translational movement and levers configured to rotate first and second rotational components in unison, as taught by Vauchel (p. [0071], ll. 1-7).

Response to Arguments
Applicant's arguments filed September 8, 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “the valve 48 does not serve to define the injection nozzle 46 in conjunction with any of the elements 46a-c”, as discussed in the body of the prior-art rejections above, “the first passage” has been read on Mueller’s guide inlet 46c. In this case, valve 48, along with first wall 46b, defines a “passage”, i.e., the guide inlet, as illustrated on annotated Figure 4 (pg. 6 of this office action).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741